DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (FIGS. 3 and 5) in the reply filed on 01/25/2022 is acknowledged. As noted by Applicant, claims 1-5 and 7 read on the elected species. Thus, claims 8 and 9 are withdrawn from consideration for being drawn to a non-elected species.
The undersigned acknowledges Applicant’s right to rejoinder should a generic claim be found allowable. The undersigned concurs that claims 1, 4, 5 and 7 as presented in the 01/25/2022 response are generic.

Status of Claims
Claims 1-5 and 7 are elected for prosecution and are examined below. Claim 6 is canceled. Claims 8 and 9 are withdrawn from consideration.

Claim Objections
Claims 1-5 and 7 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites, “a plurality of sheet-like positive electrodes” and “a plurality of sheet-like negative electrodes.” Later in claim 1, and in the dependent claims, the plurality of sheet-like electrodes are referred to generally as, “positive electrodes” and “negative electrodes.” While it is 
It is recommended that Applicant amend the claims to recite, “the plurality of [positive or negative] electrodes…” in subsequent references, or to amend the first two lines of claim 1 to recite, “…positive electrodes having a sheet-like structure; negative electrodes having a sheet-like structure.”
The examined dependent claims thereon (claims 2-5 and 7) are also objected for their dependence upon claim 1.
Claim 1 recites, “a separator… the separator is a belt-like separator…” Later in the claim, the separator is referred to as both “the separator” and “the belt-like separator.” In addition, in claim 3, the separator is referred to as both “the separator” and “the belt-like separator.” While it is clear from the context of the claims that both references mean to refer to the same separator, the claim is objected to for the inconsistent use of the term.
It is suggested that Applicant amend the claims to recite, “the separator has a belt-like structure…” and refer to the separator as simply, “the separator” or to amend line 3 of claim 1 to recite, “a belt-like separator…” and refer to the separator as “the belt-like separator.” That is to say, that Applicant should amend the claims to have a consistent use of the claim term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohama (JP2016103425A) in view of Miyazaki (JP2015008164A). 

Regarding claim 1, Ohama teaches a secondary battery (zigzag stack structure in… a secondary battery ([0001])) comprising:
a plurality of sheet-like positive electrodes (positive electrode 1, FIG. 6; [0014]);
a plurality of sheet-like negative electrodes (negative electrode 2, FIG. 6; [0021]); and
a separator placed between the positive electrodes and the negative electrodes (separator 3, FIG. 6; [0014], [0021], [0026]), wherein
the positive electrodes and the negative electrodes are alternately stacked with the separator interposed therebetween (see FIG. 6), 
the separator is a belt-like separator and continuously folded to be interposed between the positive electrodes and the negative electrodes (see FIG. 6; “[t]he separator 3 is interposed between the positive electrode 1 and the negative electrode 2…” ([0026])), 
folds of the continuously folded separator are at least a specified distance away from ends of the negative electrodes (““…[a]s shown in FIGS. 3 and 4, the folded portion 33 protrudes more than the positive electrode 1 and the negative electrode 2 in the Z direction… For example, in FIG. 3, the folded portion 33 (33a and 33a and 33b) is based on the combined length of the length of the electrode (positive electrode 1 or negative electrode 2) in the Z direction and the length of the folded portion 33 (sum of lengths of 33a and 33b). Preferably, the length of the sum of the lengths of 33b is in the range of 0.3% to 0.6%.” (emphasis added, [0034]-[0037])).
covered with ceramic and that at a leading end and a terminal end of the belt-like separator, the first surface of the separator faces outward, and the second surface of the separator faces inward.
 However, Miyazaki teaches the deficient limitation.  Miyazaki relates to second batteries in which a sheet-like positive electrode and a negative electrode are wound or stacked with a separator interposed ([0001]) and is thus analogous art.
	Miyazaki teaches the separator has a second surface (surface layer B, FIG. 2B; [0009]) being a back side of the first surface (surface layer A, FIG. 2B; [0009]) and covered with ceramic (“the surface layer B is formed of an inorganic layer” ([0030])) or that at a leading end and a terminal end of the belt-like separator, the first surface of the separator faces outward (“…the surface on the outer peripheral side including the end portion of the outermost positioned separator in the wound state is the surface layer A” ([0009])), and the second surface of the separator faces inward (since surface layer A faces outward, the surface layer B (i.e., the alleged second surface) inherently faces inward).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of Ohama as described above with that of Miyazaki such that the separator has a second surface being a back side of the first surface and covered with ceramic or that at a leading end and a terminal end of the belt-like separator, the first surface of the separator faces outward, and the second surface of the separator faces inward. The skilled person would have been motivated to do so in order to achieve high efficiency in the battery such as by insulating the positive/negative electrodes and the “holding function of the electrolyte” (believed to be a mistranslation roughly meaning, the “wettability”) ([0041]).
Regarding claim 2, Ohama in view of Miyazaki teach the secondary battery of claim 1 as described above.
Ohama also teaches a cover (exterior body 6, FIG. 6; [0051]) configured to contain the positive electrodes, the negative electrodes and the separator stacked together (Ohama refers to the positive/negative electrode and separator structure as laminate 5; “[h]ere, the exterior body 6 is a member for containing the laminate 5 together with the electrolytic solution.” ([0049])), and
wherein the separator covers at least part of an upper surface of an electrode located in an uppermost layer in a stacking direction, among the positive electrodes and the negative electrodes stacked together, with a leading end part of the belt-like separator (see annotated FIG. 1 below).  

    PNG
    media_image1.png
    681
    944
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 4 of Ohama, annotated)

Regarding claim 3, Ohama in view of Miyazaki teach the secondary battery of claim 2 as described above. Ohama also teaches wherein the separator covers all around a group of electrodes being the positive electrodes and the negative electrodes stacked together by wrapping a leading end part or a terminal end part of the belt-like separator around the group of electrodes (see annotated FIG. 1 above, the separator is wrapped around the stacked electrodes several times before terminating at the terminal end).  
Regarding claim 5, Ohama in view of Miyazaki teach the secondary battery of claim 1 as described above. Ohama also teaches wherein the separator is continuously folded back and forth along a short side of the positive electrodes and the negative electrodes (see FIG. 1: the positive electrodes 1 and negative electrodes 2 are interposed with separator 3 along the short side).  
Regarding claim 7, Ohama in view of Miyazaki teach the secondary battery of claim 1 as described above. Ohama in view of Miyazaki also necessarily wherein the second surface has less adhesive strength against a specified adhesive tape than the first surface. 
	As noted above in the rejection of claim 1, the claimed first surface corresponds to surface layer A and the second surface corresponds to the surface layer B of Miyazaki. Miyazaki also teaches, “[t]he separator has a surface layer A having a high peel strength and a surface layer B having a peel strength lower than the surface layer A in at least a part thereof” (emphasis added, [0009]). As known to those skilled in the art, the “peel strength” is the measurement of the ability of an adhesive to stick to a surface and bond two surfaces together, which the undersigned believes to be equivalent to the claimed, “adhesive strength.”
	Moreover, the peel strength as taught by Miyazaki is measured using 3M™ mending tape based on JIS 6854-2 (i.e., a standard method of determining peel strength) ([0043]). Thus, the claimed, “…against a specified adhesive tape…” limitation is met.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohama (JP2016103425) in view of Miyazaki (JP2015008164A), and further in view of Mizuta (JP2013191485A).
It is noted that Mizuta was cited in an IDS, however, a translation of the specification was not provided. A machine translation of Mizuta accompanies this Action and is referred to below.
Regarding claim 4, Ohama in view of Miyazaki teach the secondary battery of claim 1 as described above. Ohama does not explicitly teach wherein a length of the separator in a crease direction of continuous folding is longer than a length of the negative electrodes.
	However, Mizuta teaches the deficient limitation. Mizuta relates to the design of secondary batteries (abstract, [003]), in particular secondary batteries having a strip-like separator in a zigzag shape ([007]) and is thus analogous art. Mizuta teaches that the negative electrode 12n is slightly larger than that of the positive electrode 12p in the same direction, and that the separator 11 is larger than the negative electrode 12n (see FIG. 3B, [025]). Thus, Mizuta teaches the limitation.
	Mizuta further teaches that since the ends in the width direction of the separator are longer, the separator can be thermally welded with the exterior sheet 2 (i.e., the claimed cover of instant claim 2) in thermally welded portion 17 that sandwiches the positive and negative electrodes ([026]). The resulting effect is that under high temperatures (200ºC), the contraction and curling of the separator are suppressed ([0123]).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 1 as taught by Ohama and Miyazaki such that a length of the separator in a crease direction of continuous folding is longer than a length of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2016154142A: FIG. 17B appears to disclose an embodiment of a secondary battery having a zig-zag or belt-like separator interposed between positive and negative electrodes that appears identical in nature to the elected Species A as shown in FIG. 3 of the instant specification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721